
	
		I
		111th CONGRESS
		1st Session
		H. R. 2398
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2009
			Mr. Jones introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to waive
		  recapture of the first-time homebuyer credit for a member of the Armed Forces
		  who sells the residence for which the member receives the credit during the
		  36-month period after the purchase of the residence because the member is
		  transferred to a new duty station, is deployed overseas, or is required to
		  reside in Government quarters during such period.
	
	
		1.Short titleThis Act may be cited as the
			 Service Members First-Time Homebuyer
			 Relief Act of 2009.
		2.Waiver of recapture of
			 first-time homebuyer credit for members of the Armed Forces transferred to
			 different duty stations or deployed overseas
			(a)In
			 generalParagraph (4) of
			 section 36(f) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
				
					(E)Special rule for
				members of Armed ForcesIn
				the case of a member of the Armed Forces of the United States, subparagraph (D)
				shall be applied without regard to clause (ii) thereof if, after the date of
				the purchase of the principal residence described therein, such member receives
				Government orders for service on qualified official extended duty (as defined
				in section 121(d)(9)(C)) under which such member is required to deploy outside
				the United States, make a permanent or temporary change of station to a duty
				station that is at least 50 miles from such residence, or reside in Government
				quarters. This subparagraph applies regardless of whether the Government orders
				provide for the return of the member to the original duty station at the end of
				the deployment or temporary
				duty.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect as if
			 included in the amendments made by section 1006 of the American Recovery and
			 Reinvestment Tax Act of 2009.
			
